



CONSULTING AGREEMENT


THIS AGREEMENT, made, entered into, and effective this 3rd day of April, 2008
(the "Effective Date"), by and between Anthony S. Delfino, an individual
resident of the state of California (hereinafter referred to as "Consultant"),
VEBA Administrators, Inc., doing business as Benefit Planning, Inc., a
California corporation, with its principal office located at 4640 Admiralty Way,
9th Floor, Marina Del Rey, CA 90292 ("Corporation").


W I T N E S S E T H:


WHEREAS, Consultant will provide valuable services to the Corporation and the
Corporation realizes that Consultant has a keen understanding of the
Corporation’s operations such that it would be desirable to retain Consultant's
services under a consulting agreement; and


WHEREAS, Consultant shall provide such consulting services for the Corporation
as an independent contractor, with the understanding that he shall not be
required to devote his full time to the business of the Corporation and shall be
free to pursue other personal and business interests.


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties herein contained and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by each of the parties hereto,
it is agreed as follows:


1.    CONSULTING ARRANGEMENT. The Corporation hereby contracts for the services
of Consultant and Consultant agrees to perform such duties and responsibilities
and to render advice and consulting as may be requested by the Corporation from
time to time during the term of this consulting arrangement in connection with
the Corporation's business throughout the United States and world wide
("Consulting Arrangement"). Said consulting services shall include services as
agreed upon by the Corporation and the Consultant required to service existing
clients not to exceed 35 hours. Consultant shall not be required to perform his
duties at the Corporation's location, but shall be permitted to perform these at
the location of Consultant's choice. Consultant shall use his best efforts to
keep the Corporation informed of all corporate business opportunities which
shall come to his attention and appear beneficial to the Corporation's business
so that the Corporation can obtain the maximum benefits from Consultant's
knowledge, experience, and personal contacts.  

2.    RELATIONSHIP BETWEEN PARTIES. During the term of the Consulting
Arrangement, Consultant shall be deemed to be an independent contractor. He
shall be free to devote his time, energy and skill to any such person, firm or
company, as he deems advisable, except to the extent he is obligated to devote
his time, energy and skill to the Corporation pursuant to the terms of this
Agreement. The Corporation shall not withhold any taxes in connection with the
compensation due Consultant hereunder, and Consultant will be responsible for
the payment of any such taxes.


 
 

--------------------------------------------------------------------------------

 
3.    COMPENSATION FOR THE CONSULTING ARRANGEMENT. As consideration for the
services to be rendered under the Consulting Arrangement by Consultant and as
compensation for the income he could have otherwise earned if he had not agreed
to keep himself available to the Corporation hereunder, the Corporation and the
Consultant have agreed to the following compensation:



(a)
Corporation shall pay Consultant compensation in the aggregate amount of One
Hundred Thousand Dollars ($100,000) during the Consulting Period at the rate of
Eight Thousand Three Hundred Thirty Three Dollars and 34/00 ($8,333.34) per
month commencing April 3, 2008, and continuing each month thereafter for a total
of twelve (12) months.

 

(b)
In connection with the generation of new business, the Corporation shall pay
fees to the Consultant as set forth on Schedule 1 attached hereto.




(c)
Corporation shall reimburse Consultant for all expenses reasonably incurred by
Consultant in connection with the performance of Consultant's duties under this
Agreement; provided that Consultant shall submit proof of such expenses prior to
reimbursement within a reasonable amount of time following such expenses.




(d)
Corporation shall provide Consultant with all necessary support in order for
Consultant to perform his duties hereunder, including, but not limited to,
access to an office, secretarial support, office telephones, machinery,
equipment, supplies and other similar items.



4.    TERM OF CONSULTING ARRANGEMENT. The Consulting Arrangement shall begin
effective as of the Effective Date of this Agreement and shall continue for a
period of twelve (12) months (the "Consulting Period").


5.    TERMINATION. This Agreement may be terminated by either party upon sixty
(60) days written notice to the other party. The Consultant may terminate this
Agreement in the event that the employment of John Davis, COO and President of
the Corporation, is terminated, effective immediately upon the effective date of
such termination of employment.
 
6.    ACCESS TO BOOKS AND RECORDS.  At all times during the Consulting Period,
the Corporation will provide Consultant and his authorized representatives full
access during normal business hours and upon reasonable prior notice to the
premises, properties, books, records, assets, liabilities, operations,
contracts, financial information and other data and information of or relating
to the Corporation (including without limitation all written proprietary and
trade secret information and documents, and other written information and
documents relating to intellectual property rights and matters).


 
2

--------------------------------------------------------------------------------

 
7.    NOTICES. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nation-ally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):
 
IF TO CONSULTANT:


Anthony S. Delfino
1224 West Bay
Newport Beach, CA 92661
Phone: (949) 723-5652
Facsimile: (949) 723-0866


Copy to:


Michael A. Vanic, Esq.
Reish Luftman Reicher & Cohen
11755 Wilshire Blvd., Tenth Floor
Los Angeles, CA 90025
Phone: (310) 478-5656
Facsimile: (310) 478-5831


IF TO CORPORATION:


VEBA Administrators, Inc.
c/o National Investment Managers Inc.
485 Metro Place South, Suite 275
Dublin, Ohio 43017
Attn: Steven Ross, CEO
Phone: (614) 923-8822
Facsimile: (614) 923-5242


Copy to:


Stephen M. Fleming, Esq.
Law Offices of Stephen M. Fleming PLLC
403 Merrick Avenue, 2nd Floor
East Meadow, New York 11554
Phone: (516) 833-5034
Facsimile: (516) 977-1209
 
 
3

--------------------------------------------------------------------------------

 
8.    BINDING EFFECT. This Agreement shall extend to, shall inure to the benefit
of and shall be binding upon all the parties hereto and upon all of their
respective heirs, successors and representatives.


9.    ENTIRE AGREEMENT. This Agreement, including the agreements incorporated by
reference, contains the entire Agreement among the parties hereto with respect
to the matters contemplated hereby and supersedes all prior agreements and
undertakings between the parties with respect to such matters. This Agreement
may not be amended, modified or terminated in whole or in part, except in
writing, executed by each of the parties hereto.


10.    SEVERABILITY. Should any part of any provision of this Agreement be
declared invalid by a court of competent jurisdiction, such decision or
determination shall not affect the validity of any remaining portion of such
provision or any other provision and the remainder of the Agreement shall remain
in full force and effect and shall be construed in all respects as if such
invalid or unenforceable provision or portion thereof were not contained herein.
In the event of a declaration of invalidity, the provision or portion thereof
declared invalid shall not necessarily be invalidated in its entirety, but shall
be observed and performed by the parties to the Agreement to the extent such
provision is valid and enforceable.


11.    SECTION HEADINGS. The section headings contained herein are for
convenience of reference only and shall not be considered any part of the terms
of this Agreement.


12.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
made and to be performed in that state, without regard to any of its principles
of conflicts of laws or other laws that would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted. Each of the parties hereby unconditionally and irrevocably waives the
right to a trial by jury in any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. Unless the
matter is subject to Arbitration as provided in Section 13, below, each of the
parties unconditionally and irrevocably consents to the exclusive jurisdiction
of the courts of the State of California located in the County of Los Angeles
and the Federal court in the Central District of California with respect to any
suit, action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, and each of the parties hereby unconditionally
and irrevocably waives any objection to venue in any such court.


 
4

--------------------------------------------------------------------------------

 
13.    ARBITRATION. 


(a)    Arbitrable Claims. To the fullest extent permitted by law, all disputes
between Consultant (and his attorneys, successors, and assigns) and Corporation
and its affiliates, members, shareholders, directors, officers, employees,
agents, successors, insurers, attorneys, and assigns) of any kind whatsoever,
including, without limitation, all disputes relating in any manner to the
employment or termination of Consultant, and all disputes arising under this
Agreement, (“Arbitrable Claims”) shall be resolved by arbitration. All persons
and entities specified in the preceding sentence (other than Corporation and
Consultant) shall be considered third-party beneficiaries of the rights and
obligations created by this Section on Arbitration.
 
(b)    Procedure. Arbitration of Arbitrable Claims shall be before the Judicial
Arbitration and Mediation Service (“JAMS”) in accordance with its Rules for the
resolution of disputes, as amended, and as augmented in this Agreement.
Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Either party may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award. Otherwise, neither party shall initiate or prosecute any lawsuit or
administrative action in any way related to any Arbitrable Claim.
Notwithstanding the foregoing, either party may, at its option, seek injunctive
relief pursuant to section 1281.8 of the California Code of Civil Procedure. All
arbitration hearings under this Agreement shall be conducted in Los Angeles,
California. Corporation shall pay the arbitrator’s and JAMS’ fees and costs to
the extent required by law. If the allocation of responsibility for payment of
the arbitrator’s fees and costs would render the obligation to arbitrate
unenforceable, the parties authorize the arbitrator to modify the allocation as
necessary to preserve enforceability. The arbitrator shall apply and follow
California Substantive and Evidence Law. The decision of the arbitrator shall be
in writing and shall include a statement of the essential conclusions and
findings upon which the decision is based. The interpretation and enforcement of
this agreement to arbitrate shall be governed by the California Arbitration Act.
THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS TO
THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 
14.    ATTORNEYS' FEES.  In the event of any dispute between parties to this
Agreement, the prevailing party shall be entitled to immediate payment of all
costs incurred by such party in such dispute, including, but not limited to,
court costs and reasonable attorneys' fees.


IN WITNESS WHEREOF, Consultant has hereunto put his hand, and the Corporation
has caused this instrument to be executed in its corporate name by its duly
authorized officer, all as of the day and year first above written.
 

CONSULTANT:     CORPORATION:               VEBA Administrators, Inc., doing
business as
Benefit Planning, Inc., a California corporation         /s/ Anthony S. Delfino
    /s/ Steven Ross

--------------------------------------------------------------------------------

Anthony S. Delfino    

--------------------------------------------------------------------------------

Name: Steven Ross       Title: CEO

 
 
6

--------------------------------------------------------------------------------

 
SCHEDULE 1


This Schedule I pertains only to new business generated by Consultant.
 

Type of revenue   Payment to Consultant       Part A    
·  Referrals for TPA business
 
30% of first year TPA fees (legal and plan admin), excludes amendments and
restatement fees
      Part B    
·  Installation commission allowance/set up fees
 
30% of fees
·  Insurance & Securities Commissions
 
50%/50% split with NIVM (after Broker/Dealer fees)
·  RIA Services “solicitor fees”
 
50%/50% split with NIVM
·  RIA Services TPA allowance
 
100% NIVM
·  Ins. Commission referral (inside NIVM)
 
30% referral fee (1st year revenue only) (i.e. VFE)
·  Ins. Commission referral (outside NIVM)
 
50%/50% split with NIVM (i.e. Weinberg)
·  TPA overrides from Ins. Carrier
 
100% NIVM

 
 
7

--------------------------------------------------------------------------------

 
 